
	

113 HR 3578 : To establish requirements for the adoption of any new or revised requirement providing for the screening, testing, or treatment of an airman or an air traffic controller for a sleep disorder, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		H. R. 3578
		IN THE SENATE OF THE UNITED STATES
		February 12, 2014ReceivedAN ACT
		To establish requirements for the adoption of any new or revised requirement providing for the
			 screening, testing, or treatment of an airman or an air traffic controller
			 for a sleep disorder, and for other purposes.
	
	
		1.Medical certification requirements for airmen and air traffic controllers relating to sleep
			 disorders
			(a)In generalThe Secretary of Transportation may, consistent with accepted medical standards and practices,
			 implement or enforce a requirement providing for the screening, testing,
			 or treatment (including consideration of all possible treatment
			 alternatives) of an airman or an air traffic controller for a sleep
			 disorder—
				(1)in the case of an airman, only if the requirement is adopted pursuant to a rulemaking proceeding;
			 and
				(2)in the case of an air traffic controller, only if the Federal Aviation Administration meets its
			 obligations pursuant to chapter 71 of title 5, United States Code.
				(b)ApplicabilitySubsection (a) shall not apply to a requirement that was in force before November 1, 2013.
			(c)DefinitionsIn this section, the following definitions apply:
				(1)AirmanThe term airman has the meaning given that term in section 40102(a) of title 49, United States Code.
				(2)Air traffic controllerThe term air traffic controller means a civilian employee of the Department of Transportation described in section 2109 of title 5, United States Code.
				(3)Sleep disorderThe term sleep disorder includes obstructive sleep apnea.
				
	Passed the House of Representatives February 11, 2014.Karen L. Haas,Clerk.
